33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Summary
Amendment has been acknowledged. 
         The status of claims is as follow”
Claims 2-56, 58-62, 64-75, 78, 80-86, 88-89, 91-93, 95-119, 121-141 have been canceled. 
Claims 1, 63, 90, 94, 143, 144, 145 have been amended. 
New claims 146-149 have been added.
Claims 1, 57, 63, 76-77, 79, 87, 90, 94, 120, 142-145 and 167-149 are pending. 
Claim Rejections - 35 USC § 112
The rejection of Claim 63 has been removed necessitated by Applicants’ amendment. 
               Claim Rejections - 35 USC § 103/102
The rejection of Claim(s) 1, 57, 63, 76, 77, 79, 80, 81, 83-84, 86, 87, 90, 94, 120, 142, 143, 144, 145 under 35 U.S.C. 102((a) (1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent No. 8,409,876B2 to  Ulrich B. Wiesner el al.  has been removed necessitated by Applicants’ amendment.
 				Conclusion
Claims 1, 57, 63, 76-77, 79, 87, 90, 94, 120, 142-145 and 167-149 are allowed. 
				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art teaches or suggests a porous nanoparticle which is designed comprising a tetrasaccharide unit of an O-antigen of a gram negative bacterium with antibody capable of binding to said antigen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648